 Case 3:19-cv-00907-JPG Document 47 Filed 04/21/20 Page 1 of 1 Page ID #175



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOHN HUTCHINGS and
 TRACEY HUTCHINGS,
 Plaintiffs,
                                                               Case No. 19–CV–00907–JPG
 v.

 FRANCES R. KNIGHT,
 CITY OF ALTON, and
 JUANITA D. COCHRAN,
 Defendants.

                                      JUDGMENT

       This matter having come before the Court, and Plaintiffs John and Tracey Hutchings

having failed to prosecute,

       IT IS HEREBY ORDERED AND ADJUDGED that the claims against Defendants

Frances R. Knight, City of Alton, and Juanita D. Cochran are DISMISSED WITH PREJUDICE.



Dated: Monday, April 20, 2020                   MARGARET M. ROBERTIE
                                                CLERK OF COURT

                                                s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
